IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-14,395-06


                              EX PARTE RUDY RIOS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 1982CR1778B-W6 IN THE 144TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The Second Court

of Appeals affirmed his conviction. Rios v. State, 661 S.W.2d 775 (Tex. App. – Fort Worth Dec.

7, 1983). Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In his first ground for review in this application, Applicant alleges that the Board of Pardons

and Paroles abused its discretion by denying Applicant’s request for an extension of time to file his

request to reopen parole revocation proceedings. In his second ground, Applicant requests a

transcript of his parole revocation proceedings.

       This Court has reviewed Applicant's first ground for review, and has determined that it does
not entitle him to relief by way of habeas corpus. Therefore, it is denied. Applicant's second ground

was raised and rejected in his previous habeas application, and is therefore dismissed. TEX . CODE

CRIM . PROC. art. 11.07 § 4.




Filed: March 11, 2020
Do not publish